The applicant’s election without traverse of Group I (claims 1-13) is acknowledged.  Claims 14-20 are withdrawn from consideration.

Fig. 4 is incorrect because element “2” should be 20 (as per the specification and Fig. 8).  Correction is required.
Figs. 4 and 8 are incorrect because element 101 points to a light conversion element 110.  Correction is required (element 101 should point to the bottom surface of substrate 10 – see Fig. 6D, for example).

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Prior Art Figs. 1-2 disclosure.
As to independent claim 8, the Prior Art Figs, 1-2 disclosure discloses a backside illuminated image sensor, comprising:  a first substrate 910 having a lowermost or front surface 911, an uppermost or back surface 913, and a plurality of conversion elements therein; lamination comprising one or more layers 920/930 on the uppermost or back surface of the first substrate; a light shielding metal layer 940 on the lamination, configured to shield incident light from one or more of a plurality of lenses 955 and having a planar shape in a rectangular frame, lattice and/or pattern in a pixel region P of the image sensor; a color filter 950 on the lamination in the pixel region, wherein the pixel region comprises a plurality of unit pixels 951, and the color filter fills a plurality of filter forming holes in the pixel region; and the plurality of lenses on the color filter, configured .

Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-7 are allowed.  The prior art does not disclose or suggest independent claim 1 as a whole.

United States Patent 10,319,762 is relevant to this application.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814